June 25, 2004


Mr. Stacy R. Obenhaus
Gardere Wynne Sewell LLP
1601 Elm Street, 3000 Thanksgiving Tower
Dallas, TX 75201
Ms. Lisa Marie Mount
Hodge & James, L.L.P.
P.O. Box 534329
Harlingen, TX 78553-4329

RE:   Case Number:  03-0036
      Court of Appeals Number:  13-02-00076-CV
      Trial Court Number:  C-995-00-A

Style:      SNYDER COMMUNICATIONS, L.P.
      v.
      JOSEFINA MAGANA, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |